DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on December 28, 2021.  Claims 1-2, 4-5, 7, 10, 12, 14, 17-18, and 20-21 are pending in the application.
Status of Objections and Rejections
The rejection of claims 3, 6, 8-9, 11, 13, and 15-16 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 4-5, 7, 10, 12, 14, 17-18, and 20-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “so that an electroosmotic flow from the sample reservoir to the capillary flow path occurs” in line 9, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses the first liquid which is an electrophoresis liquid used for electrophoresis is a medium which is supplied through the opening to the electrophoresis liquid reservoir 3 and fills the capillary flow path 2 to generate an electroosmotic flow in electrophoresis (Specification, [0027] lines 1-3).  For example, in the separation process (S5), a voltage may be applied and as a result an electroosmotic flow occurs in the capillary flow path 2 ([0041] lines 1, 3-4).  In another word, the specification does not disclose the electroosmotic flow occurs during the confirmation process, let alone its direction.  Therefore, this limitation is deemed to be new matter.
All subsequent dependent claims 2, 4-5, 7, 10, 12, 14, 17-18, and 20-21 are rejected due to their dependencies based on rejected base claim 1.

Claim(s) 1-2, 4-5, 7, 10, 12, 14, 17-18, and 20-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

All subsequent dependent claims 2, 4-5, 7, 10, 12, 14, 17-18, and 20-21 are rejected due to their dependencies based on rejected base claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 7, 10, 12, 14, 17, and 20-21 is/are rejected under 35 U.S.C. §102 as being anticipated by Ross (U.S. 8,080,144).
Regarding claim 1, Ross teaches an analysis method ([Abstract] line 1: a method for performing electrophoretic separation) using a microchip (Col. 1, lines 5-6: electrophoretic separation in microfluidic channels; Fig. 1B: microfluidic system) that is provided with a capillary flow path (Fig. 1B; Col. 5, lines 38-39: separation column 3) and a sample reservoir connected to the capillary flow path (Col. 5, line 37: a sample reservoir 1; Fig. 1B: showing the sample reservoir 1 connected to the separation column 3), wherein the capillary flow path is configured to be filled with a first liquid for electrophoresis (Col. 9, lines 8-9: step 2) of filling the separation column with the solvent or solution), and the sample reservoir is configured to store a second liquid containing a sample (Col. 9, lines 10, 17-18: each of the analytes of interest in the sample solution; Fig. 1B: showing the sample reservoir 1 containing the sample solution including analytes), the analysis method comprising: 
a filling process of filling the capillary flow path with the first liquid (Col. 9, lines 8-9: step 2) of filling the separation column with the solvent or solution);
a supply process of supplying the second liquid to the sample reservoir (Col. 9, lines 10-11: step 3) of introducing a sample solution to the inlet end of the separation column);
a confirmation process (Col. 7, lines 21-23: continuous sample introduction referred to as gradient elution moving boundary electrophoresis (GEMBE); here the sample introduction is part of step 3)) of applying a voltage between the sample reservoir and the capillary flow path (Col. 10, lines 22-25: GEMBE is a continuous injection method of electrophoresis combined with a variable bulk flow; the counter flow has EOF as the dominant component; here to generate EOF a voltage must be applied between the sample reservoir and the capillary flow path, as described in Col. 2, lines 52-61) and so as to confirm continuity between the capillary flow path filled with the first liquid and the sample reservoir storing the second liquid (Col. 10, lines 28-30: as the bulk fluid flow is decreased from high to low rates, analytes are sequentially eluted onto the column and detected as boundary interfaces, i.e., forming continuity between the first liquid and the second liquid);
after the confirmation process, a pressurization process of pressurizing the first liquid into the capillary flow path from a side of the capillary flow path (Col. 9, lines 12-13: step 4) of producing a bulk flow of the solvent or solution through the separation column) that is opposite a side connected to the sample reservoir so that the first liquid is supplied to the capillary flow path (Fig. 1B: showing the pressure controller 6 located 
after the pressurization process, a separation process (Col. 9, lines 14-19: step 5) and 6)) of applying a voltage between the sample reservoir storing the second liquid (Col. 9, lines 14-15: after step 4), step 5) of applying a voltage along the length of the separation column) and the capillary flow path filled with the first liquid (since a bulk flow of the solvent or solution through the separation column, the separation flow path is filled with the solvent or solution, i.e., the separation buffer), such that components in the sample contained in the second liquid (Col. 9, lines 10, 17-18: each of the analytes of interest in the sample solution) move in the capillary flow path and the components are separated in the capillary flow path (Col. 9, lines  17-19: each of the analytes of interest will sequentially be eluted from the sample solution into the column; thus being separated in the separation column).

The designation “so that an electroosmotic flow from the sample reservoir to the capillary flow path occurs” is an intended result of the step “applying a voltage between the sample reservoir and the capillary flow path.”  Here, Ross teaches a variable bulk flow, in which the counter flow has EOF as the dominant component (Col. 10, lines 23-25).  The sign of the applied voltage depends on the direction of bulk flow and the sign of the charge of the analyte molecules (Col. 9, lines 58-59).  For example, when the desired result is high resolution in a short column, the bulk flow of the solvent and the electrophoretic motion of the analytes should be in opposite directions (Col. 9, lines 65-67).  However, 

Regarding claim 2, Ross teaches wherein, in the confirmation process, the components in the sample move in the capillary flow path (Col. 10, lines 28-30: as the bulk fluid flow is decreased from high to low rates, analytes are sequentially eluted onto the column).

Regarding claim 4, Ross teaches an interface (Col. 10, line 30: boundary interface) between the first liquid and the second liquid is formed in a connecting portion between the capillary flow path and the sample reservoir by pressurizing the first liquid into the capillary flow path in the pressurization process (Col. 10, lines 22-24, 27-30: GEMBE is a continuous injection method of electrophoresis combined with a variable bulk flow; the counter flow, i.e., the EOF, is initially great enough to exclude analytes from entering the separation column; but as the bulk fluid flow is decreased, analytes are sequentially eluted onto the column and detected as boundary interfaces).



Regarding claim 7, Ross teaches an interface (Col. 10, line 30: boundary interface) between the first liquid and the second liquid is formed in a connecting portion between the capillary flow path and the sample reservoir by pressurizing the first liquid into the capillary flow path in the pressurization process (Col. 10, lines 22-24, 27-30: GEMBE is a continuous injection method of electrophoresis combined with a variable bulk flow; the counter flow, i.e., the EOF, is initially great enough to exclude analytes from entering the separation column; but as the bulk fluid flow is decreased, analytes are sequentially eluted onto the column and detected as boundary interfaces).

Regarding claim 10, Ross teaches a waiting process of waiting for a predetermined time after the pressurization process and before the separation process (Col. 10, lines 4-8: the bulk flow is initially set so that all or nearly all of the analytes of interest do not enter the column; during the separation, the bulk flow is changed over time so that each of the analytes of interest will sequentially move into the column; thus 

Regarding claim 12, Ross teaches a waiting process of waiting for a predetermined time after the pressurization process and before the separation process (Col. 10, lines 4-8: the bulk flow is initially set so that all or nearly all of the analytes of interest do not enter the column; during the separation, the bulk flow is changed over time so that each of the analytes of interest will sequentially move into the column; thus the initial time is deemed to be the predetermined time of the waiting process which is after the pressurization process and before the separation process).

Regarding claim 14, Ross teaches a waiting process of waiting for a predetermined time after the pressurization process and before the separation process (Col. 10, lines 4-8: the bulk flow is initially set so that all or nearly all of the analytes of interest do not enter the column; during the separation, the bulk flow is changed over time so that each of the analytes of interest will sequentially move into the column; thus the initial time is deemed to be the predetermined time of the waiting process which is after the pressurization process and before the separation process).

Regarding claim 17, Ross teaches the component included in the sample is a biologically derived substance (Col. 9, lines 40, 42, 45-48: the analytes in the sample solution are amino acids, nucleic acids, proteins, peptides, etc.).

. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross.
Regarding claim 18, Ross discloses all limitations of claim 1 as applied to claim 1.  Ross does not explicitly disclose a volume ratio of an amount of the first liquid supplied to the capillary flow path from the side opposite the side opposite the side connected to the sample reservoir in the pressurization process to an amount of the second liquid supplied to the sample reservoir in the supply process (amount of the first liquid supplied to the capillary flow path/amount of the second liquid supplied to the sample reservoir) is from 0.0001 to 0.1.
7 µm3, i.e., about 0.1 µL.  During the pressurization process the amount of the first liquid (buffer solution) supplied to the capillary flow path from the side opposite the side connected to the sample reservoir must be less than the total volume of the separation column, i.e., less than 0.1 µL.  Ross also teaches the volume of the sample reservoir is 150 µL (Col. 7, lines 37-38), which is deemed to be the amount of the second liquid supplied to the sample reservoir in the supply process.  As a result, Ross teaches the volume ratio of the amount of the first liquid supplied to the capillary flow path in the pressurization process and the amount of the second liquid supplied to the sample reservoir is less than 0.1/150 ≈ 0.0007. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross by adjusting the volume ratio of the total amount of the first liquid and the second liquid to be sent back/amount of the second liquid supplied to the sample reservoir within the claimed range because the sending back volume would be kept minimal compared to the volume of the sample reservoir.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are unpersuasive in light of new grounds for rejection.  

Applicant argues Ross fails to render obvious claim 1 and its dependent claims (page 6, para. 3, line 1) and one of ordinary skill in the art would not have had a reason to modify Ross because Ross does not teach or suggest a preference for or significance of a confirmation process (page 6, para. 4, lines 1-3).  These arguments are moot because Ross anticipates claim 1 by teaching all of its limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                     

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795